DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al (US 6,181,414 B1).
In regard to claims 1, 5, 13 and 14, Raz et al discloses an optical arrangement (column 5, line 19 – column 6, line 30, Figures 1 & 2) comprising: a stack structure made of at least one glass, comprising at least three prisms, each having a first surface and an opposite second surface (column 5, line 66 – column 6, line 4, Figure 2, “21a, 21b, 21c, 21d”), a primary optical path which runs through the stack structure (Figure 2, “FROM OPTICAL IMAGING MODULE 12”), and for each of the prisms of the stack structure: a secondary optical path which runs through the corresponding prism and is connected with the primary optical path by partial reflection of light at the second surface of the respective prism (Figure 2, “17a, 17b, 17e, 17f”), but does not specifically disclose wherein said glass path through the stack structure, along the primary path and along each of the various secondary paths is in the claimed ranges.  
Regarding claim 4, Raz et al discloses wherein the stack structure is made of exactly one glass (column 5, line 66 – column 6, line 4).
Regarding claim 7, Raz et al discloses wherein the stack structure comprises four prisms (Figure 2, “21a,b,d,e”), and wherein the optical arrangement comprises at least five channels (Figure 2, “17a-f”), and wherein optionally the channels
In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 2, 3, 4, 6, 11, 12 and 15-17, Raz et al discloses as set forth above, but does not specifically disclose said at least one glass comprising the claimed ranges of refractive indices, Abbe numbers, f-numbers, or image field diameters.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the at least one glass to comprise said properties in the claimed ranges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and also that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz et al as applied to claim 1 above, and further in view of Pizzo et al (US 2016/0041453 A1).
Regarding claims 8-10, Raz et al discloses a camera comprising said optical arrangement (column 2, lines 45-52), but does not specifically disclose a lens connection designed as a B4 connection intermediate ring.  
Within the same field of endeavor, Pizzo et al teaches that it is desirable to use B4 lens mounts in optical systems for the purpose of allowing for the use of a wide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 13, 2021